         Case 2:20-cv-04514-MAK Document 14 Filed 11/17/20 Page 1 of 16




                      UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF PENNSYLVANIA
______________________________________________________________________________

MARISSA BIBBS,                                              CASE NO. 2:20-cv-04514-MAK
     Plaintiff,

       vs.

TRANS UNION LLC,
     Defendant.

______________________________________________________________________________

         TRANS UNION, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT
                        AND AFFIRMATIVE DEFENSES
______________________________________________________________________________

       Trans Union, LLC (“Trans Union”), by counsel, responds to Plaintiff’s Complaint

(the “Complaint”) as follows. For the Court’s convenience, Plaintiff’s allegations are set forth

verbatim with Trans Union’s responses immediately following.

                                PRELIMINARY STATEMENT

       1. This is an action for actual, statutory and punitive damages, costs, and attorney’s fees

pursuant to 15 U.S.C. §1681 et seq. (Federal Fair Credit Reporting Act).

       ANSWER:         Trans Union denies that it violated the FCRA (or any other law).

Trans Union denies that Plaintiff is entitled to any damages, costs, fees or other relief from or

against Trans Union. Trans Union states that the remaining allegations of this paragraph are legal

conclusions and, so stating, denies them.

                                JURISDICTION AND VENUE

       2. Jurisdiction of this Court is conferred by 15 U.S.C. §1681(p) and 28 U.S.C. §1331.

       ANSWER: Trans Union states that the allegations of this paragraph are legal conclusions

and, so stating, denies them.



                                            Page 1 of 16
         Case 2:20-cv-04514-MAK Document 14 Filed 11/17/20 Page 2 of 16




       3. Venue in this District is appropriate under 28 U.S.C. § 1391(b)(1) because Defendant

in this matter resides in the state of Pennsylvania as defined under 28 U.S.C. §1391(c)(2) based

upon information and belief.

       ANSWER: Trans Union states that the allegations of this paragraph are legal conclusions

and, so stating, denies them.

                                            PARTIES

       4. Plaintiff is a natural person and is a citizen of the United States of America. Plaintiff

is a “consumer” as that term is defined by 15 U.S.C. § 1681a(c).

       ANSWER: Trans Union states that it lacks knowledge or information sufficient to form

a belief about the truth of these allegations, which has the effect of a denial under Rule 8(b)(5).

Trans Union states that the remaining allegations of this paragraph are legal conclusions and, so

stating, denies them.

       5. Defendant, Trans Union, LLC, (hereinafter Trans Union) is a For-Profit Limited

Liability Company registered to do business in Pennsylvania and with a registered agent in

Pennsylvania. Defendant is a “consumer reporting agency,” as defined by 15 U.S.C. § 1681a(f)

and engaged in the business of assembling, evaluating, and disbursing information concerning

consumers for the purpose of furnishing consumer reports, as defined by 15 U.S.C. § 1681a(d) to

third parties. Based on information and belief, Trans Union’s main corporate office is held in

Philadelphia, Pennsylvania.

       ANSWER: Trans Union admits that it is a Delaware limited liability company with its

principal place of business in Chicago, Illinois. Trans Union admits that it is a “consumer

reporting agency” as that term is defined by the Fair Credit Reporting Act, 15 U.S.C. § 1681, et




                                           Page 2 of 16
         Case 2:20-cv-04514-MAK Document 14 Filed 11/17/20 Page 3 of 16




seq. Trans Union states that the remaining allegations of this paragraph are legal conclusions and,

so stating, denies them.

                                   FACTUAL ALLEGATIONS

        6. Plaintiff incorporates by reference all the foregoing paragraphs as though the same

were set forth at length herein.

        ANSWER: Trans Union reasserts its answers and responses set forth herein.

        7. Plaintiff’s Navient accounts # ****9020, ****0918, ****0109 were fully satisfied on

or about April 5, 2018 which brought it current with a $0 balance.

        ANSWER: Trans Union states that it lacks knowledge or information sufficient to form

a belief about the truth of these allegations, which has the effect of a denial under Rule 8(b)(5).

        8. TransUnion’s report dated 09/16/2018 reported Plaintiff’s Navient accounts with a

“Pay Status: Account 120 Days Past Due Date”.

        ANSWER:        Trans Union states that it lacks knowledge or information at this time

sufficient to form a belief about the truth of these allegations, which has the effect of a denial under

Rule 8(b)(5).

        9. Although Plaintiff’s accounts were fully satisfied, Plaintiff’s Trans Union report dated

09/16/2018 reported the “Pay Status: Account 120 Days Past Due Date”. It is impossible and

incorrect for accounts that were fully satisfied which brought it current with a “0” balance as of to

still be reporting as late as of 09/16/2018. Not only are the Navient accounts false on the face of

the credit report but this reporting is extremely misleading because it makes it look like the Plaintiff

is still late on these accounts that was previously fully satisfied.

        ANSWER:        Trans Union states that it lacks knowledge or information at this time

sufficient to form a belief about the truth of these allegations as they apply to Trans Union, which



                                              Page 3 of 16
             Case 2:20-cv-04514-MAK Document 14 Filed 11/17/20 Page 4 of 16




has the effect of a denial under Rule 8(b)(5). Trans Union states that it lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations, which has the

effect of a denial under Rule 8(b)(5). Trans Union states that the remaining allegations of this

paragraph are legal conclusions and, so stating, denies them.

        10. As required by the Fair Credit Reporting Act, Plaintiff mailed a detailed and thorough

dispute letter to Trans Union, dated 07/13/2018 (Please see Exhibit A). As a result of Plaintiff’s

dispute, Navient verified the accounts as accurate and instructed Trans Union to continue to report

the inaccurate credit information (Please see Exhibit B). Trans Union continued to report the

inaccurate credit information at the instructions of Navient. Plaintiff’s latest Trans Union credit

report dated 09/16/2019 is currently reporting the same inaccurate information that was disputed

on 07/13/2018.

        ANSWER: Trans Union states that the document identified as “Exhibit A” and “Exhibit

B” speak for themselves. Trans Union states that it lacks knowledge or information at this time

sufficient to form a belief about the truth of these allegations as they apply to Trans Union, which

has the effect of a denial under Rule 8(b)(5). Trans Union states that it lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations, which has the

effect of a denial under Rule 8(b)(5).

        11. Trans Union did not follow reasonable procedures to assure maximum possible

accuracy and has been reporting false and inaccurate information even after it knew or should have

known the information was incorrect.

        ANSWER: Trans Union denies the allegations contained in this paragraph.

        12. Navient did not provide a good faith investigation into the disputed accounts of

Plaintiff.



                                            Page 4 of 16
         Case 2:20-cv-04514-MAK Document 14 Filed 11/17/20 Page 5 of 16




        ANSWER: Trans Union denies that the statements contained in this paragraph require a

response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

        13. Trans Union did not provide a good faith investigation into the disputed Navient

accounts.

        ANSWER: Trans Union denies the allegations contained in this paragraph.

        14. The Navient accounts are not only inaccurate, but it is also misleading, which the Fifth

Circuit has addressed. The Fifth Circuit has ruled that a credit report is inaccurate on its face if it

is so misleading that it leads to adverse credit decisions, please see Sepulvado vs. CSC Credit

Services, 158 F.3d 890, 895 (5th Cir. 1988) (a consumer report is inaccurate if it is “misleading in

such a way and to such an extent that it may be expected to adversely effect [sic] credit decisions”).

        ANSWER: Trans Union states that the cited case speaks for itself. Trans Union states

that the remaining allegations of this paragraph are legal conclusions and, so stating, denies them.

        15. Trans Union has a statutory duty to have reasonable procedures to assure maximum

accuracy.    Their procedures regarding this reporting are not assuring accuracy, much less

maximum accuracy.

        ANSWER: Trans Union denies the allegation in this paragraph that its “procedures

regarding this reporting are not assuring accuracy, much less maximum accuracy.” Trans Union

states that the remaining allegations of this paragraph are legal conclusions and, so stating, denies

them.

        16. The reporting of this credit information on Plaintiff’s credit report negatively reflects

upon the Plaintiff, their credit repayment history, their financial responsibility as a debtor and their

credit worthiness. This information was furnished by Navient and reported by Trans Union,



                                             Page 5 of 16
         Case 2:20-cv-04514-MAK Document 14 Filed 11/17/20 Page 6 of 16




misrepresenting the payment rating and/or status of Plaintiff’s accounts, and is currently being

reported and reflected upon Plaintiff’s credit report, resulting in lowering Plaintiff’s credit score

and furthering and increasing Plaintiff’s damages.

       ANSWER:        Trans Union states that it lacks knowledge or information at this time

sufficient to form a belief about the truth of these allegations as they apply to Trans Union, which

has the effect of a denial under Rule 8(b)(5). Trans Union states that it lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations, which has the

effect of a denial under Rule 8(b)(5). Trans Union states that the remaining allegations of this

paragraph are legal conclusions and, so stating, denies them.

       17. Plaintiff’s credit reports, credit information and file formulated by Trans Union have

been viewed by current and potential credit grantors and extenders of credit, as indicated by

inquiries on each of their credit reports. The inaccurate information furnished by Navient and

reported by Trans Union is continuing to damage the Plaintiff’s credit rating as well as their credit

reputation.

       ANSWER:        Trans Union states that it lacks knowledge or information at this time

sufficient to form a belief about the truth of these allegations as they apply to Trans Union, which

has the effect of a denial under Rule 8(b)(5). Trans Union states that it lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations, which has the

effect of a denial under Rule 8(b)(5). Trans Union states that the remaining allegations of this

paragraph are legal conclusions and, so stating, denies them.

       18. As a result of the Defendant, Trans Union’s conduct, Plaintiff has suffered great

physical, emotional and mental pain and anguish, all to Plaintiff’s great detriment and loss.

       ANSWER: Trans Union denies the allegations contained in this paragraph.



                                            Page 6 of 16
         Case 2:20-cv-04514-MAK Document 14 Filed 11/17/20 Page 7 of 16




       19. As a result of Defendant’s conduct, Plaintiff has suffered actual damages all to

Plaintiff’s great detriment and loss.

       ANSWER: Trans Union denies the allegations contained in this paragraph.

       20. At all times pertinent hereto, Defendant was acting by and through their agents,

servants, and/or employees who were acting within the course and scope of their agency or

employment, and under the direct supervision and control of the Defendant herein.

       ANSWER: Trans Union states that the allegations of this paragraph are legal conclusions

and, so stating, denies them.

       21. At all times pertinent hereto, the conduct of the Defendant, as well as that of their

agents, servants and/or employees, was malicious, intentional, willful, reckless, and in grossly

negligent disregard for federal laws and the rights of the Plaintiff herein.

       ANSWER: Trans Union denies the allegations contained in this paragraph.

                                        CAUSES OF ACTION

       22. Plaintiff incorporates by reference the foregoing paragraphs and footnotes as though

the same were set forth at length herein.

       ANSWER: Trans Union reasserts its answers and responses set forth herein.

       23. This suit is based upon the Defendant’s violations of the Fair Credit Reporting Act.

All causes of action were the producing causes of damages which Plaintiff has suffered.

       ANSWER: Trans Union denies that it violated the FCRA (or any other law). Trans Union

denies that Plaintiff is entitled to any damages, costs, fees or other relief from or against Trans

Union. Trans Union states that the remaining allegations of this paragraph are legal conclusions

and, so stating, denies them.




                                             Page 7 of 16
         Case 2:20-cv-04514-MAK Document 14 Filed 11/17/20 Page 8 of 16




                COUNT I—VIOLATION OF THE FAIR REPORTING ACT

       24. Plaintiff incorporates by reference the foregoing paragraphs and as though the same

were set forth at length herein.

       ANSWER: Trans Union reasserts its answers and responses set forth herein.

       25. This suit is brought against the Defendant as the damages made the basis of this suit

were caused by their violations of the FCRA. In all instances of violating the FCRA, Defendant

did so willfully and/or negligently. Under 15 U.S.C. §1681n and §1681o, the Plaintiff is entitled

to recover actual damages, punitive damages, and reasonable attorneys’ fees.

       15 U.S.C. §1681n, “Civil Liability for willful noncompliance” reads:

                       (a) Any person who willfully fails to comply with any requirement
                       imposed under this title with respect to any consumer is liable to that
                       consumer in an amount equal to the sum of

                       (1) any actual damages sustained by the consumer as a result of the failure
                       or damages of not less than $100 and not more than $1000

                       (2) such amount of punitive damages as the court may allow; and

                       (3) in the case of any successful action to enforce any liability under this
                       section, the costs of the action together with reasonable attorneys fees as
                       determined by the court.

       And, 15 U.S.C. §1681o, “Civil Liability for negligent noncompliance” reads:

                       (a) Any person who is negligent in failing to comply with any requirement
                       imposed under this title with respect to any consumer is liable to that
                       consumer in an amount equal to the sum of:

                       (1) any actual damages sustained by the consumer as a result of the
                       failure; and

                       (2) in the case of any successful action to enforce any liability under this
                       section, the costs of the action with reasonable attorney’s fees as
                       determined by the court.




                                            Page 8 of 16
           Case 2:20-cv-04514-MAK Document 14 Filed 11/17/20 Page 9 of 16




       ANSWER: Trans Union states that 15 U.S.C. §§ 1681n, 1681o speak for themselves.

Trans Union denies the remaining allegations of this paragraph.

                                 TransUnion’s FCRA Violations

       26. Trans Union violated their duty under 15 U.S.C. § 1681i(a)(l)(A) to conduct a good

faith investigation into Plaintiff’s notice of dispute.      Plaintiff requested Trans Union to

reinvestigate the inaccurate reporting of their account via detailed and thorough dispute letter.

       ANSWER: Trans Union denies the allegations contained in this paragraph.

       27. The dispute was detailed, thorough and informed Trans Union of all the relevant

information regarding the inaccuracies of the account and provided enough information to show

the account was being reported inaccurately.

       ANSWER: Trans Union denies the allegations contained in this paragraph.

       28. Trans Union did not conduct a good faith and reasonable investigation into Plaintiff’s

dispute.

       ANSWER: Trans Union denies the allegations contained in this paragraph.

       29. This account was fully satisfied, and Trans Union is currently reporting Plaintiff’s

account with a “$0” balance but currently past due. It is impossible for Plaintiff to make “$0”

payments to bring the account current. With this type of reporting, Plaintiff will never be able to

bring the account current.

       ANSWER:        Trans Union states that it lacks knowledge or information at this time

sufficient to form a belief about the truth of these allegations as they apply to Trans Union, which

has the effect of a denial under Rule 8(b)(5). Trans Union states that it lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations, which has the




                                            Page 9 of 16
        Case 2:20-cv-04514-MAK Document 14 Filed 11/17/20 Page 10 of 16




effect of a denial under Rule 8(b)(5). Trans Union states that the remaining allegations of this

paragraph are legal conclusions and, so stating, denies them.

       31. [sic] Trans Union was notified and made aware of the specific issues from the dispute

letter. It should have been easy for Trans Union to determine that the account was extremely

inaccurate with the information that was provided.

       ANSWER: Trans Union denies the allegations contained in this paragraph.

       32. [sic] The fact that Trans Union is currently reporting inaccurate information on

Plaintiff’s credit profiles/credit reports to the best of Plaintiff’s information and belief, which are

viewable and have been viewed by third parties, is proof that Trans Union did not conduct a

reasonable investigation. If Trans Union would have properly investigated the issues, they would

have determined that the accounts were paid off, with a “$0” balance and still reporting as if

Plaintiff is currently late and past due. If Trans Union had conducted this proper investigation

they would have corrected or deleted the Plaintiff’s accounts that are inaccurate and misleading.

       The section entitled “Procedure in case of disputed accuracy” under 15 U.S.C.

§ 1681i(a)(l)(a) reads:

               (a) Reinvestigations in case disputed information

                          (1) Reinvestigation required

                          (A) In general- Subject to subjection (f), if the completeness or accuracy
                          of any item of information contained in a consumer’s file at a consumer
                          reporting agency is disputed by the consumer and the consumer notifies
                          the agency directly, or indirectly through a reseller, of such dispute, the
                          agency shall, free of charge, conduct a reasonable reinvestigation to
                          determine whether the disputed information is inaccurate and record the
                          current status of the disputed information, or delete the item from the file
                          in accordance with paragraph (5), before the end of the 30 day period
                          beginning on the date on which the agency receives the notice of the
                          dispute from the consumer or reseller.

       And:

                                              Page 10 of 16
        Case 2:20-cv-04514-MAK Document 14 Filed 11/17/20 Page 11 of 16




       15 U.S.C. § 1681i(a)(5) reads:

                       (5) Treatment of Inaccurate or Unverifiable Information

                       (A) In general. If, after any reinvestigation under paragraph (1) of any
                       information disputed by a consumer, an item of the information is found to
                       be inaccurate or incomplete or cannot be verified, the consumer reporting
                       agency shall-

                              (i) promptly delete that item of i nformation from the file of the
                              consumer, or modify that item of information, as appropriate,
                              based on the results of the reinvestigation; and

                              (ii) promptly notify the furnisher of that information that the
                              information has been modified or deleted from the file of the
                              consumer

       ANSWER: Trans Union states that 15 U.S.C. §§ 1681i(1)(a), 1681i(a)(5) speak for

themselves. Trans Union denies the allegations contained in this paragraph.

       33. [sic] Trans Union is currently violating 15 U.S.C. §1681e(b), by not following

reasonable procedures to assure maximum possible accuracy.

       ANSWER: Trans Union denies the allegations contained in this paragraph.

       34. [sic] Plaintiff’s accounts were fully satisfied, but Trans Union continued to report the

accounts with a late/past due status. If Trans Union had reasonable procedures, they would not

allow an account to report as though the account is currently past due, with a “$0” balance, after

the account was paid off and brought current. Trans Union should be reporting the account as

“current” and not “past due.” These accounts are reporting as though the Plaintiff is currently past

due each month. With this type of reporting, Plaintiff will never be able to make their account

current. Trans Union lacks the procedures to avoid such faulty reporting. Trans Union knows

that these accounts was paid, however, they continue to report a current status as past due.

       15 U.S.C. §1681e(b) reads as follows:



                                           Page 11 of 16
        Case 2:20-cv-04514-MAK Document 14 Filed 11/17/20 Page 12 of 16




                        (a) Accuracy of the Report

                        Whenever a consumer reporting agency prepares a consumer report it shall
                        follow reasonable procedures as assure maximum possible Accuracy of
                        the information concerning the individual about whom the report relates.

        ANSWER: Trans Union states that 15 U.S.C. § 1681e(b) speaks for itself.              Trans

Union denies the remaining allegations contained in this paragraph.

        35. [sic] Trans Union has been on notice that reporting an account with a $0 balance and a

late status is not accurate. Trans Union was a co-defendant in Macik v. JPMorgan Chase Bank,

N. A., et al., U.S. District Court for the Southern District of Texas, Galveston Division (Case

3:14-cv-44). Plaintiff’s Counsel filed suit against Transunion, Equifax and JPMorgan Chase bank

in Galveston, Texas, alleging that they were reporting her pay status as 90 days past due, with a

zero ($) balance, even though the account was paid off five years earlier. Macik lost a home loan

because the program that is used in determining eligibility specifically stated that her Chase

account was late two or more times in the last twelve months, even though the loan it was referring

to was paid in full five (5) years earlier.

        ANSWER: Trans Union states that Macik v. JPMorgan Chase Bank, N. A., et al., U.S.

District Court for the Southern District of Texas, Galveston Division (Case 3:14-cv-44) speaks for

itself. Trans Union states that the remaining allegations of this paragraph are legal conclusions

and, so stating, denies them.

        36. [sic] The Macik jury determined that reporting an account with a $0 balance, and a

current late pay status, is not only inaccurate, but a willful violation of the FCRA. Trans Union

knows this because they were a co-defendant and had counsel present when the jury verdict was

rendered as well as receiving an ECF copy of the ruling.




                                              Page 12 of 16
        Case 2:20-cv-04514-MAK Document 14 Filed 11/17/20 Page 13 of 16




       ANSWER: Trans Union states that Macik v. JPMorgan Chase Bank, N. A., et al., U.S.

District Court for the Southern District of Texas, Galveston Division (Case 3:14-cv-44) speaks for

itself. Trans Union states that the remaining allegations of this paragraph are legal conclusions

and, so stating, denies them.

               Third Parties have viewed Plaintiff’s Trans Union’s Credit Report

       37. [sic] The negative tradeline(s) reported by Navient on Plaintiff’s Trans Union Credit

report have been viewed by third parties all to the detriment and loss of the Plaintiff.

       ANSWER:         Trans Union states that it lacks knowledge or information at this time

sufficient to form a belief about the truth of these allegations as they apply to Trans Union, which

has the effect of a denial under Rule 8(b)(5). Trans Union states that it lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations, which has the

effect of a denial under Rule 8(b)(5).

       38. [sic] Plaintiff has suffered actual harm due to Trans Union still reporting the negative

tradeline provided by Navient on Plaintiff’s Trans Union report even though Trans Union was put

on notice of the inaccurate negative reporting through Plaintiff’s dispute letter.

       ANSWER: Trans Union denies the allegations contained in this paragraph.

       39. [sic] The conduct of the Defendant was the direct and proximate cause, as well as, a

substantial factor in bringing about the serious injuries, damages and harm to Plaintiff that are

outlined above and, as a result, Defendant is liable to compensate Plaintiff for the full amount of

actual, statutory, compensatory and punitive damages, as well as, such other relief, permitted by

law.

       ANSWER: Trans Union denies the allegations contained in this paragraph.




                                            Page 13 of 16
           Case 2:20-cv-04514-MAK Document 14 Filed 11/17/20 Page 14 of 16




                                 DEMAND FOR JURY TRIAL

       40. [sic] Plaintiff demands trial by jury.

       ANSWER: Trans Union denies that the statements contained in this paragraph require a

response from Trans Union.

                                     PRAYER FOR RELIEF

       WHEREFORE, the Plaintiff seeks judgment in Plaintiff’s favor and damages against the

Defendant based on the following requested relief:

       a. Actual damages pursuant to 15 U.S.C. §1681;

       b. Statutory damages pursuant to 15 U.S.C. § 1681;

       c. Punitive damages pursuant to 15 U.S.C. §1681;

       d. Costs and reasonable attorney’s fees pursuant to 15 U.S.C. §1681n, §1681o; and

       e. Such other and further relief as may be necessary, just and proper.

       ANSWER: Trans Union denies that Plaintiff is entitled to any damages, costs, fees or

other relief from or against Trans Union.

                                  AFFIRMATIVE DEFENSES

       1.       Plaintiff has failed to state a claim against Trans Union upon which relief may be

granted.

       2.       Trans Union’s reports concerning Plaintiff were true or substantially true.

       3.       Trans Union has at all times followed reasonable procedures to assure maximum

possible accuracy of its credit reports concerning Plaintiff.

       4.       Plaintiff’s claims are barred, in whole or in part, by the applicable statute of

limitations.

       5.       Plaintiff’s claims are barred, in whole, or in part, by the equitable theories of



                                            Page 14 of 16
        Case 2:20-cv-04514-MAK Document 14 Filed 11/17/20 Page 15 of 16




estoppel, waiver and laches.

       6.      Plaintiff has failed to take reasonable steps to mitigate his damages, if any.

       7.      Plaintiff’s damages are the result of acts or omissions committed by Plaintiff.

       8.      Plaintiff’s damages are the result of acts or omissions committed by non-parties to

this action over whom Trans Union has no responsibility or control.

       WHEREFORE, Defendant Trans Union, LLC, by counsel, denies that Plaintiff is entitled

to judgment or to any of the relief sought, and respectfully requests that judgment be entered in its

favor and against Plaintiff on all counts set forth in the Complaint, and that Trans Union, LLC, be

awarded its costs incurred in defending this action, along with such other relief as this Court deems

equitable and just.

Date: November 17, 2020                       Respectfully submitted,



                                              s/ Nicholas C. Naum
                                              Nicholas C. Naum, Esq. (IN 36194-49)
                                                 (admitted Pro Hac Vice)
                                              Schuckit & Associates, P.C.
                                              4545 Northwestern Drive
                                              Zionsville, IN 46077
                                              Telephone: (317) 363-2400
                                              Fax: (317) 363-2257
                                              E-Mail: nnaum@schuckitlaw.com

                                              Lead Counsel for Defendant Trans Union, LLC

                                              s/ Casey B. Green (w/ consent)_
                                              Casey B. Green, Esq.
                                              Sidkoff, Pincus & Green, P.C.
                                              1101 Market Street, Suite 2700
                                              Philadelphia, PA 19107
                                              Telephone: (215) 574-0600
                                              Fax: (215) 574-0310
                                              E-Mail: cg@sidkoffpincusgreen.com

                                              Local Counsel for Defendant Trans Union, LLC

                                            Page 15 of 16
         Case 2:20-cv-04514-MAK Document 14 Filed 11/17/20 Page 16 of 16




                                 CERTIFICATE OF SERVICE

         The undersigned hereby certifies that a copy of the foregoing has been filed electronically

on the 17th day of November, 2020. Notice of this filing will be sent to the following parties by

operation of the Court’s electronic filing system. Parties may access this filing through the

Court’s electronic filing.

 Gary Schafkopf, Esq.                              Matthew B. Weisberg, Esq.
 gschafkopf@gmail.com                              mweisberg@weisberglawoffices.com

         The undersigned further certifies that a true copy of the foregoing was served on the

following parties via First Class, U.S. Mail, postage prepaid, on the 17th day of November, 2020

properly addressed as follows:

 None.



                                              s/ Nicholas C. Naum
                                              Nicholas C. Naum, Esq. (IN 36194-49)
                                                 (admitted Pro Hac Vice)
                                              Schuckit & Associates, P.C.
                                              4545 Northwestern Drive
                                              Zionsville, IN 46077
                                              Telephone: (317) 363-2400
                                              Fax: (317) 363-2257
                                              E-Mail: nnaum@schuckitlaw.com

                                              Counsel for Defendant Trans Union, LLC




                                            Page 16 of 16
